DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 10-19 and 39, in the reply filed on 26 February 2021 is acknowledged.
Claims 1-9, 20-38, and 40-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 February 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 11 contains parenthesis [e.g. (F, Cl, Br, I)].  Parenthesis and/or brackets in claims should only be used with labels/number from the specification or drawings.  It is unclear whether the applicant intends these limitations to be a part of 

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 requires the generic formula -[-(CH2)n-O-]m-R8, however fails to define what subscript m and n represent.  For purpose of examination, the Examiner is interpreting n to be an integer from 1 to 4 and m is an integer from 1 to 20 [see instant spec; p5, line29-30].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10, 11, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imoto et al. (JP 2013-060547), wherein the machine English translation is used for citation.
Regarding claims 10-11 and 15; Imoto et al. teaches, in a preferred embodiment, a urethane-acrylate polymer prepared from hydroxyethyl acrylate [Ex; 0054].
The Examiner makes note that “prepared by irradiating an ultraviolet ray to polymerize…” is a product-by-process limitation.  The examiner notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.
Regarding claims 16 and 18; Imoto et al. fails to explicitly disclose the (meth)acrylic polymer has a loss tangent of 0.15 or less and a Young’s modulus of 0.5 Mpa or less.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a (meth)acrylic polymer prepared from a monomer of instant formula (I) affords a tangent of 0.15 or less and a Young’s modulus of 0.5 Mpa or less [p9-10].  Therefore, the claimed effects and physical properties, i.e. loss tangent and Young’s modulus, would necessarily be present in a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence In re Spada, MPEP §2112.01, I and II. 
Regarding claim 19; Imoto et al. teaches the composite film of the present invention has a low elastic modulus [0004]; thus it is the Examiner’s position that the acrylic polymer of Imoto et al. is an elastomer.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 12-14 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imoto et al. (JP 2013-060547), wherein the machine English translation is used for citation, as applied to claim 1 above.
Imoto et al. teaches the basic claimed (meth)acrylic polymer, as set forth above, with respect to claim 1.
Regarding claims 12-14; Imoto et al. teaches a (meth)acrylic polymer prepared from acrylate based monomers, which may further comprise monomers such as methoxyethyl acrylate (instant claims 10-14) [0022].

    PNG
    media_image1.png
    113
    363
    media_image1.png
    Greyscale




Cheng et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Imoto et al. does not specifically disclose an embodiment the methoxyethyl acrylate monomer.  However, at the time of In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
	Regarding claim 39; Imoto et al .teaches the composite film of the present invention can be used in the medical field [0052].

Claims 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (US Serial No. 2005/0266239).
Regarding claims 1 and 17; Satake et al. teaches acrylic-based pressure sensitive adhesive comprising an acrylic base polymer [0030], prepared from monomers such as hydroxyalkyl acrylates [0031] and 2-methoxyethyl acrylate [0033].  Satake et al. teaches the average molecular weight of the acrylic polymer is in the range of from 300,000 to 2,500,000 [0036].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to produce an acrylic Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-14, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, and 6 of U.S. Patent No. 10913806. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the same art specific subject matter, namely (meth)acrylic polymers.  The essential difference between the instant application and the patent is that the patent further comprises a conductive material and a molecular weight distribution.  "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990), see MPEP2131.02 I and II.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767